Citation Nr: 0115315	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  98-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lung disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran retired in December 1977, after more than 21 
years of active duty.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

A left pneumothorax in 1996 was the result of bilateral 
emphysematous blebs which were first clinically identified in 
1973, while the veteran was on active duty.


CONCLUSION OF LAW

Lung disease, including bullous emphysema and the residuals 
of a left pneumothorax, is the result of disease incurred in 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a), (d), 3.102 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for lung 
disease.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The service medical records show that during his service 
entrance examination in October 1956, the veteran responded 
in the negative, when asked if he then had, or had ever had, 
asthma, shortness of breath, or pain or pressure in the 
chest.  On examination, his lungs and chest were normal, as 
were his chest X-rays.  

During an examination in service in July 1960, the veteran 
reported a history of pain or pressure in his chest on 7 or 8 
occasions, which he felt was the result of smoking.  On 
examination, his lungs and chest were normal, and X-rays of 
the chest were negative.

In February 1962, the veteran complained of occasional left 
chest pain; however, no disease was found.  

In September 1965, the veteran was treated for pleurisy of 
questionable etiology.  X-rays revealed questionable 
increased markings at the left base.

During several examinations, performed from August 1967 
through August 1970, the veteran's lungs and chest were found 
to be normal, and his chest X-rays were negative for any 
abnormalities.

On a chest X-ray report, dated in October 1973, it was noted 
that the veteran had a calcified Ghon complex on the left.  
In the apices, bilaterally, there were hyperlucency and 
changes suggesting bilateral emphysematous blebs.  An X-ray, 
performed in August 1974, essentially confirmed those 
findings; however, it was noted that no active disease was 
present.

During the veteran's service retirement examination in May 
1977, chest X-rays revealed numerous fibrotic strands in both 
apices, and the radiologist reported that subpleural bullae 
were probably present.  A density was seen in the left upper 
lobe just below the sixth posterior rib.  The radiologist 
stated that the density appeared to be calcified and was 
probably a granuloma.  Also noted was sub-segmental 
atelectasis versus an old parenchymal scar in the left lower 
lobe.  Following a comparison of the veteran's chest X-rays, 
it was confirmed that the veteran had a small Ghon complex in 
the left upper lobe just below the sixth posterior rib, as 
far back as 1973.  It was noted, however, that no active 
disease was present.

X-rays performed in May 1989 by a private health care 
provider revealed bullous disease in both upper lung fields 
and was described as extensive in the right upper lung field.  
A nodular density was noted in the left upper lobe and had 
reportedly been present on a film dating back to 1983.  It 
was reportedly unchanged and, therefore, characterized as 
benign.  There was also a density in the axillary portion of 
the right lung which probably represented chronic scarring, 
although it was reportedly not as well seen in 1983.

In January 1996, the veteran was hospitalized for a 
spontaneous left pneumothorax.  He underwent surgery, after 
which, the diagnoses were giant bullous disease of the left 
lower lobe; cavitary pulmonary abscess, apical segment, left 
upper lobe; and multiple thick, dense visceral to parietal 
pleural adhesions.  

In September 1997, the veteran underwent a fee-basis VA 
examination which showed moderate chronic obstructive 
pulmonary disease, likely emphysematous lung disease.  
However, the claims file had not been provided to the 
examiner for review.  Consequently, in March 1998, the 
veteran underwent a second fee-basis examination by the same 
examiner.  The examiner noted that the veteran had 
demonstrated bilateral apical blebs in service as early as 
1973 and concluded that such blebs were the cause of the 
veteran's spontaneous pneumothorax in 1996.  He felt that the 
bullous disease was congenital in nature; however, he could 
not say for sure without reviewing the earliest possible 
chest X-rays.  The diagnoses were moderate chronic 
obstructive pulmonary disease and bullous emphysema.

Although the most recent examiner suggested that the 
veteran's bullous emphysema could be congenital in nature, 
the Board notes that the X-rays taken during the veteran's 
service entrance examination in 1956 were reportedly normal, 
as was the preponderance of the chest X-rays taken during the 
ensuing 14 years in service.  Indeed, the presence of 
emphysematous blebs were not reported until 1973.  That 
finding was essentially confirmed following a review of the 
veteran's record during his service retirement examination.  
The most recent examiner's opinion leaves no doubt that the 
veteran's pneumothorax in 1996 was due to emphysematous 
bullous disease.  Although the examiner could not say that 
such disease had its onset in service, the overall record 
with respect to that question, is, at the very least in 
equipoise.  That is, there is an approximate balance of 
evidence both for and against the veteran's claim.  In such 
situations, all reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 3.102.  Accordingly, the appeal is 
allowed.  


ORDER

Entitlement to service connection for lung disease, including 
bullous emphysema and the residuals of a left pneumothorax, 
is granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

